Citation Nr: 1030242	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for carpal tunnel 
syndrome (CTS) of the right wrist.

2.  Entitlement to a higher initial rating in excess of 10 
percent for arthritis of the right knee and lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision by the RO in Waco, Texas that 
in pertinent part, granted service connection and assigned a 
noncompensable rating for CTS of the right wrist, and granted 
service connection and assigned a 10 percent rating for 
degenerative changes of the right knee and lumbar spine, each 
effective from April 16, 2004.  The Veteran appealed for higher 
ratings.

The Board remanded the appeal for higher initial ratings in 
February 2008 for additional procedural and evidentiary 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.   Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to an increased rating for 
service-connected obstructive sleep apnea has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's CTS of the right wrist is manifested by 
slightly reduced grip, positive Tinel's sign, normal sensory 
function, and normal reflexes, and is productive of no more than 
mild impairment.

2.  During the period prior to August 28, 2007, the Veteran's 
arthritis of the right knee and lumbar spine was manifested by 
pain with no limitation of motion, and there was no recurrent 
subluxation or lateral instability of the right knee.

3.  During the period from August 28, 2007, the Veteran's 
arthritis of the right knee and lumbar spine was manifested by 
pain with slight limitation of motion, and intermittent swelling 
of the right knee, with no recurrent subluxation or lateral 
instability of the right knee.

4.  There is no medical evidence that a physician prescribed the 
Veteran bed rest and treatment for incapacitating episodes of 
back pain or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for CTS of 
the right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

2.  During the period prior to August 28, 2007, the criteria for 
a rating in excess of 10 percent for arthritis of the right knee 
and lumbar spine have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5237, 5242, 5257, 5260, 5261 (2009).

3.  During the period from August 28, 2007, the criteria for a 
separate 10 percent evaluation for arthritis of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5010 (2009).

4.  During the period from August 28, 2007, the criteria for a 
separate 10 percent evaluation for arthritis of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice regarding 
the claims for service connection by letters dated in April 2004.

Additional notice was sent in March 2006, May 2009, and October 
2009 and the claims were readjudicated in a March 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claims such that the notice error did not 
affect the essential fairness of the adjudication now on appeal. 
The appellant was notified that his claims were awarded with an 
effective date of April 16, 2004, the day after his separation 
from service, and initial ratings were assigned for each 
disability.  He was provided notice how to appeal that decision, 
and he did so.  He was provided with a March 2006 letter and a 
statement of the case that advised him of the applicable law and 
criteria required for higher ratings.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required by 
Dingess, he was assigned the day after his separation from 
service as an effective date, the earliest permitted by law.  38 
U.S.C.A. § 5110(a).

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

Law and Regulations

The Veteran contends that his service-connected CTS of the right 
wrist, and arthritis of the right knee and lumbar spine are more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Board notes that words such as "severe" and "moderate" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6. 
Although the use of similar terminology by medical professionals 
should be considered, it is not dispositive of an issue.  
Instead, all evidence must be evaluated in arriving at a decision 
regarding a request for an increased disability rating.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In other words, when rated for limitation of motion, a 
higher rating may be assigned if there is additional limitation 
of motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.


The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

I.  CTS of the Right Wrist 

The RO has rated the Veteran's CTS of the right wrist as 
noncompensable under Diagnostic Code 8515.

The record reflects that the Veteran is right-handed, and thus 
his right hand is his major extremity for rating purposes.

Under Diagnostic Code 8515, pertaining to paralysis of the median 
nerve, a 70 percent evaluation may be assigned for complete 
paralysis of the median nerve of the major extremity, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  A 50 percent evaluation is 
assigned for incomplete paralysis of the median nerve of the 
major extremity that is severe.  When moderate, a 30 percent 
evaluation may be assigned, and when mild, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or due to partial regeneration.  
Moreover, when the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a and Part 4, Code 8515.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderately incomplete paralysis.  38 C.F.R. § 4.124.

Service treatment records reflect that the Veteran was treated 
for CTS.

On VA examination in May 2004, the Veteran complained of numbness 
and tingling of both hands and forearm about two or three times 
per week, usually at night.  This lessened when he used splints.  
He occasionally felt a sudden numbness and dropped whatever was 
in his hand.  Function of the hands and upper extremities was 
otherwise well preserved, with no adverse effect on his usual 
activities.  On examination, Tinel's sign was positive in both 
wrists, with no thenar eminence atrophy or weakness, and normal 
opponens strength.  There was good grip bilaterally.  There was 
no loss of sensation to pin or touch testing in the fingers.  On 
neurological examination of the Veteran, motor strength showed 
good power, bulk, tone and symmetry throughout.  Sensation was 
intact to pin and light touch distally, and deep tendon reflexes 
were well-preserved at the elbows, knees, and ankles and equal 
bilaterally.  The pertinent diagnosis was bilateral CTS.

In October 2004, the Veteran underwent right carpal tunnel 
release surgery.  About a week after the surgery in October 2004, 
the Veteran reported that his painful tingling in the digits was 
resolved.  The diagnostic assessment was stable postoperative 
right carpal tunnel release.

Subsequent medical records are negative for complaints or 
treatment of right CTS until late 2009.  A December 30, 2009 VA 
outpatient treatment record reflects that the Veteran reported 
that his numbness of the right hand had returned for about a 
week.  He said the numbness was intermittent and he sometimes 
dropped tools at work.  On examination, the right wrist was not 
tender, Tinel's sign was positive in the right wrist, muscle 
strength was intact in the wrist and hand.  The pertinent 
diagnosis was right carpal tunnel with a one week recurrence of 
symptoms with remote surgery.

On VA examination in January 2010, the examiner noted that the 
Veteran's claims file had been reviewed.  The Veteran reported 
that it was difficult for him to grip objects, which created 
difficulty in his job as a mechanic on M1 tanks.  The Veteran 
related that the numbness and tingling were basically in his 
right middle finger.  He periodically got symptoms in his right 
index and right ring fingers.  He wore a right wrist splint as 
recommended by his physician, but only wore it at night as he was 
unable to wear it in the day.  He reported paresthesias which 
were worse at night.  The Veteran reported that he had difficulty 
holding tools in his right hand.  The examiner indicated that the 
right median nerve was affected.  On examination, light touch, 
pinprick, and proprioception were intact bilaterally in the hands 
and median and ulnar nerve distribution.  Motor strength was 5/5 
in the left hand and 4/5 in the right hand in the median nerve 
distribution.  Phalen's test was negative bilaterally.  Tinel's 
sign was positive in the right wrist and negative in the left 
wrist.  The examiner diagnosed right compression median 
neuropathy with motor dysfunction in a Veteran who was status-
post right carpal tunnel release.  

The examiner stated that the Veteran does not have paralysis but 
does have motor dysfunction in the distribution of the right 
median nerve.  The examiner noted that the Veteran did not 
complain of motor symptoms when he was seen in December 2009, but 
did report right hand numbness and tingling.  The examiner 
recommended that the Veteran return to his physician for repeat 
nerve conduction studies and to consider repeat right carpal 
tunnel release if appropriate.  He again stated that the Veteran 
does not have paralysis but motor dysfunction of the right hand, 
which was an objective finding but based on honest effort by the 
Veteran.

The medical evidence throughout the rating period on appeal shows 
that sensory function and reflexes were within normal limits, and 
Tinel's sign was positive.  Grip strength was "good" in May 
2004, "intact" in December 2009, and slightly reduced in 
January 2010.  After careful consideration of all procurable and 
assembled data, and bearing in mind the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the subjective 
complaints and the clinical manifestations shown on examinations 
approximate the rating criteria for mild incomplete paralysis 
under Diagnostic Code 8515, and thus a higher 10 percent rating 
is warranted throughout the rating period on appeal.  38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8515.  The evidence of record, as 
detailed in pertinent part above, does not demonstrate moderate 
incomplete paralysis such as to warrant a rating in excess of 10 
percent during the rating period on appeal.

II.  Arthritis of the Right Knee and Lumbar Spine

The RO has rated the Veteran's service-connected arthritis of the 
right knee and lumbar spine as 10 percent disabling under 
Diagnostic Code 5010, pertaining to traumatic arthritis, finding 
that there were degenerative changes (i.e., arthritis) shown on 
X-ray studies of the right knee and lumbar spine. 

Governing regulation provides that degenerative or traumatic 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joints or joint involved.  When there is 
arthritis and at least some limitation of motion, but the 
limitation of motion would be rated noncompensable under a 
limitation of motion code, a 10 percent rating may be assigned 
for each affected major joint or group of minor joints, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned when there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  The 20 
percent and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability of the knee, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, or a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg extension, 
is also of relevance here.  Under that Code section, a 
noncompensable evaluation is assigned where extension is limited 
to 5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

Precedent opinions of the VA's General Counsel have held that 
separate ratings may be assigned for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating for 
arthritis with limitation of motion (Diagnostic Codes 5003 and 
5010).  VAOPGCPREC 9-98 and 23-97.

As pertinent to this case, under the General Rating Formula for 
Diseases and Injuries of the Spine a 10 percent evaluation is 
appropriate where there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is appropriate where there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is appropriate for 
forward flexion of the thoracolumbar spine of 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is appropriate for unfavorable ankylosis of 
the entire thoracolumbar spine.  Note (1) requires an evaluation 
of any associated objective neurological abnormalities, 
including, but not limited to, bowel, or bladder impairment, 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion. 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43, Note (2).

On VA general medical examination in April 2004, the Veteran had 
full and non-tender range of motion of the lumbar spine.  Both 
knees were normal to inspection, with no redness or effusion.  
There was no patellar crepitus, apprehension, or ballottement.  
Range of motion of the right knee was from 0 to 140 degrees.  The 
collateral ligaments were stable to varus and valgus stress, and  
Lachman, Drawer, and McMurray testing were negative.  No pain was 
noted on motion except on extreme of right knee flexion, and on 
twisting motion of the McMurray's maneuver in the right knee.  
Straight-leg raising was negative to 90 degrees bilaterally.  He 
was able to squat and rise without difficulty.  Repeated resisted 
motion did not affect range of motion or limit function of 
joints.  

On neurological examination, motor testing showed good power, 
bulk, tone and symmetry throughout.  Sensation was intact to pin 
and light touch distally.  Deep tendon reflexes were well 
preserved at elbows, knees, and ankles and equal bilaterally.  An 
X-ray study of the lumbosacral spine showed satisfactory 
alignment, normal lordosis, normally maintained sacroiliac joints 
and intervertebral disc spaces.  There was minimal osteophyte 
formation of upper end-plate of L4 anteriorly, and a minor 
posterior fusion defect of S1.  An X-ray study of the right knee 
showed moderate narrowing of the medial compartment joint space 
probably representing degenerative change.  The pertinent 
diagnoses were bilateral CTS, intermittent lumbar strain - not 
currently found, and early degenerative arthritis of the right 
knee.

On VA orthopedic examination in May 2004, the Veteran complained 
of intermittent right knee pain.  He reported that he had pain 
and sometimes stiffness in the knee when running.  He said he 
occasionally had a sudden sensation of twisting in the knee when 
walking, but no locking, giving way, swelling, redness or 
increased heat.  He stated that he was still able to run/jog for 
exercise.  He said that running precipitated his pain, and rest 
alleviated it.  The examiner opined that flare-ups did not result 
in additional limitation of motion or functional impairment, and 
that there was no change in range of motion with repeated or 
resisted action.  There were no episodes of dislocation or 
recurrent subluxation.  On examination, range of motion of the 
right knee was from 0 to 140 degrees.  Slight pain was noted at 
extreme of forced flexion and in McMurray's maneuver of 
extension.  The right knee was normal with no redness, swelling, 
effusion, warmth, patellar ballottement or guarding.  On 
stability testing, the collateral ligaments were stable to varus 
and valgus stress, the cruciates were stable with negative 
Lachman's and Drawers' tests, and the meniscus was stable with 
negative McMurray's.  The diagnosis was retropatellar pain 
syndrome, and early degenerative arthritis radiographically.

On VA spine examination in May 2004, the Veteran complained of 
occasional (once a month) episodes of brief, transient, low back 
pain which were stabbing in nature, and caused him to pause in 
activity for a few minutes and then go on.  The rest of the time 
he was asymptomatic, and had no further episodes of acute 
incapacitating low back syndrome as he had on one occasion in 
March 2003.  On examination, range of motion was as follows:  
forward flexion to 90 degrees, extension to 30 degrees, left and 
right lateral flexion to 30 degrees, and left and right lateral 
rotation to 45 degrees.  There was no pain on motion.  Repeated 
and resisted motion did not further limit range of motion or 
function.  There was no muscle spasm, guarding or localized 
tenderness with preserved spinal contour and normal gait.  There 
were no postural abnormalities, fixed deformity (ankylosis) or 
abnormality of the musculature of the back.  A sensory 
examination was normal.  A motor examination was normal in all 
groups of the lower extremities.  Reflexes were well-preserved 
and equal.  Straight leg raising was negative bilaterally to 90 
degrees.  The examiner indicated that there were no 
incapacitating episodes in the past 12 months.  The diagnosis was 
degenerative changes of the lumbosacral spine, and intermittent 
lumbosacral strain currently in remission.

A May 2005 VA outpatient treatment record shows that the Veteran 
was seen for complaints of increased pain and intermittent edema 
of the right knee.  On examination, there was mild swelling and 
crepitation of the right knee with full range of motion.  The 
doctor noted that the Veteran was obese.  The diagnostic 
assessment was degenerative joint disease of the knee likely 
worse.  The doctor advised the Veteran to lose weight.  In June 
2005, the Veteran was diagnosed with mild degenerative joint 
disease of the right knee.

In June 2005, the Veteran said that he had to leave work early 
some days because of right knee pain, and he sometimes could not 
go to work because of knee pain.  He said that he had 
incapacitating back pain a few times, but his back disability had 
not stopped him from working.

VA outpatient treatment records dated from 2007 reflect ongoing 
treatment for complaints of right knee and low back pain.  An 
August 28, 2007 VA outpatient treatment note shows that the 
Veteran complained of worsening right knee and low back pain.  On 
examination, he had limited range of motion of the right knee due 
to pain, with no anterior drawer sign.  There was palpable 
grinding.  There was low back tenderness at the sacroiliac joint.  
In August 2007 he was given a cane, and in May 2008 he was given 
a knee brace.  In May 2009, the Veteran complained of swelling in 
the right knee for two days.  He said he walked ten to twelve 
hours per day in his yard maintenance job.  He also reported 
muscle spasm in the low back.  On examination, the lumbar spine 
had near full range of motion, with some paravertebral muscle 
tenderness.  The right knee had a trace of effusion and 
essentially full range of motion.  The joint had mild laxity of 
the medial collateral ligament and tenderness in the lateral and 
medial aspect of the joint anteriorly.  The physician noted that 
an August 2007 X-ray study of the knee showed that the medial 
tibiofemoral joint space was reduced.  The bones did not reveal 
significant abnormality, and there was no evidence of joint 
effusion.  The diagnostic assessment was mild effusion of the 
"left" knee with degenerative joint disease.  

A May 2008 VA X-ray study of the right knee showed moderate 
degenerative joint disease.  A July 2009 physical therapy note 
reflects that the Veteran complained of right knee pain, giving 
way, and locking.  On examination, active range of motion was 
from 0 to 90 degrees, flexion limited by brace.  The diagnostic 
assessment was knee degenerative joint disease, possible meniscal 
pathology, possible patellar tendonitis.

On VA knee examination in January 2010, the examiner noted that 
the claims file had been reviewed.  The Veteran complained of 
pain just below the patella, and stated that he had weakness, 
stiffness, giving way, locking, and periodic swelling.  He rated 
the pain as severe.  He reported that he took pain medication for 
his knee pain.  He used a knee brace but could not wear it at 
work.  He had not been hospitalized for his right knee, and had 
not had knee surgery.  He said he missed approximately 10 days of 
work per year due to knee pain.  He worked as a mechanic on M1 
tanks and stated that it was difficult for him to climb up and 
down the tanks.  He said he could stand for three to four hours 
and walk one mile.  Range of motion of the right knee was from 0 
to 105 degrees.  He experienced no pain during the range of 
motion exercises, and there was no objective evidence of pain.  
There was no objective evidence of fluid, erythema, swelling or 
tenderness to palpation.  There was no abnormal gait.  The 
Veteran was able to perform three repetitions of range of motion 
exercises without further limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  Drawer sign was 
negative, and McMurray's sign was negative.  There was no 
apparent laxity in medial or lateral collateral ligaments, 
anterior or posterior cruciate ligaments, or medial or lateral 
meniscus.  A May 2009 weight bearing X-ray study of the right 
knee showed moderate degenerative joint disease in the medial 
compartment, with very slight lateral luxation of the patella.  
The clinical diagnosis was moderate degenerative joint disease of 
the medial compartment, very slight lateral luxation of the 
patella, and sub patellar tendinitis.

At a January 2010 VA spine examination, the examiner noted that 
the claims file had been reviewed.  The Veteran complained of low 
back pain in the lumbar paraspinal muscles bilaterally, with no 
radiation.  The Veteran reported that he had no incapacitating 
episodes in the last 12 months.  He reported that he treated his 
low back pain with pain medication, a heating pad, and rest.  He 
said the pain was constant, and was associated with stiffness, 
spasm, and reduced range of motion.  He had no fatigue, weakness, 
or paresthesia, and did not have incontinence of bowel or 
bladder.  He reported that he used a cane but could not use it at 
work, and used an over-the-counter back brace.  He said he could 
walk one mile.  He said he was unsteady more due to his right 
knee than his low back.  He had not been hospitalized nor had 
surgery on his low back.  He said his back pain affected his 
occupation as a mechanic on M1 tanks due to the fact that when he 
was on the tank he could not bend as he needed to.  It did not 
affect his activities of daily living.  

On examination, the examiner found no erythema, swelling, or 
tenderness to palpation of the lumbar paraspinal muscles 
bilaterally.  There were no abnormalities in the spine.  Range of 
motion was as follows:  flexion to "105 degrees," extension to 
30 degrees, right and left lateral flexion of 30 degrees, and 
right and left rotation to 30 degrees.  No pain was precipitated 
with the range of motion exercises, and the examiner opined that 
the Veteran's flexion was limited by body habitus/obesity rather 
than anything else.  There was no ankylosis.  On neurological 
examination, motor function was 5/5 in the lower extremities.  
Sensory function was intact to light touch and pinprick 
bilaterally in the lower extremities.  Deep tendon reflexes were 
2+/4 in the upper and lower extremities.  Gait, tiptoe walk, and 
heel walk were normal.  The Veteran was able to perform 
repetitive range of motion three times without limitation due to 
pain, fatigue, weakness, lack of endurance, or incoordination.  
The examiner indicated that the Veteran does not have 
intervertebral disc syndrome.  He noted that an August 2007 X-ray 
study of the lumbar spine was essentially normal.  The diagnosis 
was bilateral lumbar paraspinal muscle strain aggravated by the 
Veteran's weight.

The Board notes that a knee is considered a major joint, while 
the lumbar vertebrae are considered a group of minor joints.  A 
group of minor joints is ratable on a parity with major joints.  
See 38 C.F.R. § 4.45(f).  

After a review of all of the evidence on file, the Board finds 
that during the period prior to August 28, 2007, the Veteran had 
X-ray evidence of arthritis with no objectively demonstrated 
limitation of motion of the right knee or lumbar spine.  Range of 
motion was normal, even with consideration of any additional 
limitation of motion due to the Veteran's right knee and low back 
pain.  See DeLuca, supra.  Hence, a rating in excess of 10 
percent is not warranted for arthritis of the right knee (a major 
joint) and the lumbar spine (a group of minor joints) under 
Diagnostic Codes 5010-5003 during this period.  Moreover, a 
compensable rating is not warranted for arthritis of the right 
knee or lumbar spine during this period under the limitation of 
motion diagnostic codes 5237 (lumbosacral strain), 5242 
(degenerative arthritis of the spine), 5260 (limitation of leg 
flexion), or 5261 (limitation of leg extension), as limitation of 
motion was not shown during this period.  Moreover, there is no 
clinical evidence of recurrent subluxation or lateral instability 
of the right knee prior to August 28, 2007, so as to warrant a 
higher rating under Diagnostic Code 5257.  

Moreover, as the medical evidence pertaining to the spine dated 
prior to August 28, 2007 does not demonstrate muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height, a 10 percent rating is not 
warranted under Diagnostic Codes 5237-5242 during this period.


In sum, a rating in excess of 10 percent is not warranted for 
arthritis of the right knee and lumbar spine during the period 
prior to August 28, 2007.

During the period from August 28, 2007, the Board finds that the 
right knee and lumbar spine disabilities must be rated 
separately.  In this regard, the Board notes that an August 28, 
2007 VA outpatient treatment record shows that the Veteran had 
worsening right knee and low back pain, and the examiner 
clinically noted limitation of motion of the right knee due to 
pain (although the degree of such limitation were not noted).  
The examiner noted tenderness of the low back, but did not 
indicate that there was limitation of motion of the lumbar spine.  
In May 2009, the examiner noted "near full range of motion" of 
the lumbar spine, and "essentially full range of motion" of the 
right knee.  Two separate 10 percent ratings are warranted for 
arthritis of the right knee and arthritis of the lumbar spine 
from August 28, 2007, based on arthritis with noncompensable 
limitation of motion of one major joint and one group of minor 
joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.

During the period from August 28, 2007, the evidence does not 
demonstrate that a compensable rating is warranted for limitation 
of motion of the right knee under the limitation of motion codes.  
In the present case, the evidence of record reveals numerous 
complaints of right knee pain.  Indeed, while right knee pain is 
recognized, the objective evidence simply fails to demonstrate 
that such pain has resulted in additional functional limitation 
comparable to a 10 percent rating under Diagnostic Codes 5260 or 
5261, as flexion is not limited to 60 degrees, and extension is 
not limited to 10 degrees.  The Veteran's right knee flexion is 
no worse than 105 degrees, even with consideration of additional 
limitation of motion due to pain, and his extension is full.  The 
medical evidence does not show that there is slight recurrent 
subluxation or lateral instability of the right knee.  A higher 
rating in excess of 10 percent is not warranted for arthritis of 
the right knee during this period.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5257, 5260, 5261.

During the period from August 28, 2007, the evidence also does 
not demonstrate that a compensable rating is warranted based on 
limitation of motion of the lumbar spine under the spine rating 
criteria.  In the present case, the evidence of record reveals 
numerous complaints of low back pain.  Indeed, while low back 
pain is recognized, the objective evidence simply fails to 
demonstrate that such pain has resulted in additional functional 
limitation comparable to a 10 percent rating under Diagnostic 
Codes 5235-5242, as forward flexion of the thoracolumbar spine is 
not limited to 85 degrees, and his combined range of motion of 
the thoracolumbar spine is greater than 235 degrees.  The 
Veteran's thoracolumbar spine flexion is no worse than 105 
degrees, even with consideration of additional limitation of 
motion due to pain.  Although a 10 percent rating is warranted 
for lumbar spine arthritis from August 28, 2007 under Diagnostic 
Codes 5003-5010, an even higher 20 percent rating is not 
warranted under Diagnostic Codes 5235-5242, as there is no 
evidence of forward flexion of the thoracolumbar spine less than 
60 degrees, the combined range of motion of the thoracolumbar 
spine less than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  

Moreover, a higher rating is not warranted under the rating 
criteria of Diagnostic Code 5243, pertaining to intervertebral 
disc syndrome, as the weight of the evidence does not show that 
the Veteran has this disorder or that his low back disability has 
resulted in any incapacitating episodes requiring bed rest 
prescribed by a physician during the entire rating period on 
appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Other Back Concerns

Next, the Board notes that Note 1 to 38 C.F.R. § 4.71a allows the 
Veteran to receive a separate compensable rating for adverse 
neurological symptomatology associated with his service connected 
back disability.

The Board finds that as the overwhelming weight of the objective 
evidence of record does not show that the Veteran's low back 
disability is manifested by adverse neurological symptomatology, 
the claimant is not entitled to separate compensable ratings for 
any alleged adverse neurological symptomatology caused by his 
service connected back disability.  38 C.F.R. § 4.71a. This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.


Extraschedular Considerations

The Veteran contends that his service-connected disabilities, his 
knee and back in particular, have caused him to miss time from 
work.  As such, the Board must adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that the record does not establish that the 
rating criteria are inadequate for rating the Veteran's service-
connected back, knee or right wrist disabilities.  The competent 
medical evidence of record shows that his service-connected 
disabilities are manifested by pain, tenderness and limitation of 
motion.  The discussion above reflects that the symptoms of the 
disabilities at issue, including both orthopedic and neurologic 
manifestations, are contemplated by the applicable rating 
criteria.  Further, the effects of pain and functional impairment 
have been taken into account and are considered in applying the 
relevant criteria in the rating schedule. See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

A 10 percent rating is granted for CTS of the right wrist, 
subject to regulations governing the payment of monetary 
benefits.

During the period prior to August 28, 2007, a rating in excess of 
10 percent for arthritis of the right knee and lumbar spine is 
denied.

During the period from August 28, 2007, a 10 percent rating for 
arthritis of the right knee is granted, subject to regulations 
governing the payment of monetary benefits.

During the period from August 28, 2007, a 10 percent rating for 
arthritis of the lumbar spine is granted, subject to regulations 
governing the payment of monetary benefits.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


